Citation Nr: 1019782	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  06-08 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Northport, 
New York


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private medical facility from 
June 15, 2004 to June 21, 2004.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

According to the statement of the case (SOC) issued in this 
instance, the Veteran had active service from November 1961 
to November 1963.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 2004 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Northport, New York.

The Veteran requested a Travel Board hearing in conjunction 
with this current claim.  The hearing was scheduled and 
subsequently held in August 2007 before the undersigned 
Veterans Law Judge (VLJ).  The Veteran and his wife testified 
at the hearing and the transcript is of record.

The Veteran's claim was previously before the Board in 
November 2007 and remanded at that time for additional 
evidentiary development.  The requested development was 
completed and the Veteran's claim is before the Board for 
final appellate consideration.  


FINDINGS OF FACT

1.  The Veteran was treated from June 15, 2004 to June 21, 
2004 at the New Island Hospital in Bethpage, New York.

2.  The Veteran has no service-connected disabilities.

3.  The Veteran was stabilized for safe transfer to VAMC 
Northport on June 15, 16, or 17, 2004.

4.  Resolving all doubt in the Veteran's favor, VAMC 
Northport was not feasibly available to provide care after 
the Veteran was stabilized.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred by the Veteran from June 15, 2004 
to June 21, 2004 at the New Island Hospital have been met.  
38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.1000-
17.1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that pursuant to the Veterans Millennium 
Health Care and Benefits Act, he is entitled to payment or 
reimbursement for medical care received from June 15, 2004 to 
June 21, 2004 at the New Island Hospital (NIH) in Bethpage, 
New York.  See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 
17.1000-17.1008 (2009).

According to 38 C.F.R. § 17.1002, payment or reimbursement 
for emergency treatment for non-service-connected 
disabilities in non-VA facilities is made only if all of the 
following criteria are met:

(a)  The emergency services were 
provided in a hospital emergency 
department or similar facility held out 
as providing emergency care to the 
public;

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention 
would have been hazardous to life or 
health (this standard would be met if 
there was an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention 
to result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily function, or 
serious dysfunction of any bodily organ 
or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that the Veteran was 
brought to a hospital in an ambulance 
and the ambulance personnel determined 
that the nearest available appropriate 
level of care was at a non-VA medical 
center);

(d)  The claim for payment or 
reimbursement for any medical care 
beyond the initial emergency evaluation 
and treatment is for a continued medical 
emergency of such a nature that the 
Veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
Veteran becomes stabilized);

(e)  At the time the emergency treatment 
was furnished, the Veteran was enrolled 
in the VA health care system and had 
received medical services under 
authority of 38 U.S.C. chapter 17 within 
the 24-month period preceding the 
furnishing of such emergency treatment; 

(f)  The Veteran is financially liable 
to the provider of emergency treatment 
for that treatment;

(g)  The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the Veteran has 
coverage under a health-plan contract 
but payment is barred because of a 
failure by the Veteran or the provider 
to comply with the provisions of that 
health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals for a denial of 
payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the Veteran or 
provider against a third party for 
payment of such treatment; and the 
Veteran has no contractual or legal 
recourse against a third party that 
could reasonably be pursued for the 
purpose of extinguishing, in whole or in 
part, the Veteran's liability to the 
provider; and 

(i)  The Veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment 
for a service-connected disability).    

The Board has reviewed the evidence of record.  Resolving all 
doubt in the Veteran's favor, the criteria for payment or 
reimbursement for unauthorized medical expenses incurred at a 
private medical facility from June 15, 2004 to June 21, 2004, 
are met.  
Preliminarily, the Board notes that VAMC Northport paid for 
at least some of services rendered at NIH on June 15, 2004.  
Payment for services rendered on this date gives rise to the 
inference that the Veteran's symptoms on that date were of 
such nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  Thus, the 
Veteran now seeks payment or reimbursement for unauthorized 
medical expenses incurred during the remainder of his 
hospitalization at NIH.  At issue in this case, therefore, is 
(1) the point at which the Veteran became "stabilized" for 
safe transfer to a VA medical facility; and (2) whether a VA 
medical facility was "feasibly available" to provide care 
after the Veteran was stabilized.  

The Veteran's wife testified at an August 2007 Travel Board 
hearing that on the evening of June 15, 2004, the Veteran was 
asleep on the couch and later awoke with back pain.  The 
Veteran's pain radiated "to the front" and became 
progressively worse.  He began sweating and was pale, clammy, 
and nauseated.  The Veteran described his pain at that time 
as "unbelievable."  

The Veteran's wife also testified that she contacted VAMC 
Northport, which she said was approximately an hour drive 
from the Veteran's home, and was told to take the Veteran to 
the local emergency room for treatment.  The Veteran was 
subsequently admitted to NIH from the emergency room and 
initially diagnosed as having gallstones.  The Veteran's wife 
further testified that she contacted VAMC Northport again the 
following morning to inquire about having her husband 
transferred to a VA medical facility.  At that time, the 
Veteran's wife testified that the attending nurse had spoken 
with VA, and that no beds were available at VAMC Northport.  
Consequently, the attending nurse reported that VA authorized 
the Veteran to remain at the hospital until a bed was 
available at VAMC Northport.  

Medical records associated with the Veteran's duplicate 
combined health record (CHR) revealed that the Veteran was 
eventually diagnosed as having acute necrotizing 
cholecystitis, gangrenous, with thrombi in mural vessels and 
cholelithiasis.  A. Rochman, M.D. subsequently performed a 
laparoscopic cholecystectomy, and removed the Veteran's 
gallbladder on June 18, 2004.  The Veteran's course of 
treatment was complicated by a fever.  He was discharged on 
June 21, 2004. 

In a January 20, 2005 letter, the Veteran stated that his 
wife spoke with a VA employee, M. Henderson, on the morning 
of June 16, 2004.  M. Henderson purportedly assured the 
Veteran's wife that VA would "cover the costs" of the 
Veteran's treatment until he was stable for transfer to a VA 
medical facility.  The Veteran also stated that M. Henderson 
volunteered to serve as a liaison between the hospital, VA, 
and the Veteran, assisting with the transfer if necessary.

The Veteran's wife also indicated that she contacted VA 
within 72 hours after the emergency treatment was rendered, 
and that M. Henderson stated either directly to her or to the 
attending nurse, Vicky (last name unknown), that private 
treatment was authorized.  A report of contact dated June 16, 
2004 confirmed that the Veteran's wife alerted VA that the 
Veteran was admitted to NIH on June 15, 2004.  The Veteran's 
wife was subsequently transferred to "Mike in eligibility in 
reference to getting the patient transferred."

M. Henderson also completed VA Form 10-2649A on June 16, 2004 
after speaking with F. Munnley, Director of Social Work 
Discharge Planning at NIH.  Notes from this exchange 
indicated that the Veteran had no insurance, and that he was 
not service-connected for any disabilities.  It was also 
noted that the Veteran was not stable for transfer on June 
16, 2004.  The next entry on that same form is dated June 21, 
2004 and showed that the Veteran was discharged.  No other 
correspondence from M. Henderson is associated with the 
claims file.

A May 2005 Fee-Basis Committee memorandum signed by VA's 
Chief Surgical Service found the Veteran to be stable for 
transfer on either June 15 or June 16, 2004 based on a review 
of the information contained in the Veteran's medical chart.  
However, the Chief Surgical Service failed to provide a 
rationale or cite to specific evidence to support this 
conclusion.  

The Veteran subsequently disagreed with this determination 
and in August 2005, VAMC Northport issued a statement of the 
case (SOC) in which it determined that the Veteran was 
stabilized for safe transfer on June 15, 2004.  In support of 
this conclusion, it was noted that the Veteran's ultrasound 
was "negative" and that his surgery was delayed for two 
days.  It was also noted that the Veteran's wife contacted 
the VAMC on June 16, 2004.  

In January 2010, VA's Chief Surgical Service provided an 
additional statement in conjunction with the current claim.  
The physician reviewed the records associated with this 
episode of care and indicated that the Veteran could have 
been safely transferred to VAMC Northport on June 15, 16, or 
17, 2004.  In particular, the physician noted that the 
Veteran was admitted to NIH on June 15, 2004 at 11:30 PM with 
a history of B12 deficiency, anxiety, and subjective 
complaints of upper quadrant pain, back pain, and vomiting.  
Upon admission, the physician noted that the Veteran's vital 
signs were normal and that the diagnosis at that time was 
biliary colic.  A sonogram performed the following day, 
according to the physician, was inconclusive, while a 
computed tomography (CT) scan performed on June 17, 2004 
showed evidence of cholecystitis.  On June 18, 2004, the 
Veteran underwent a laparoscopic cholecystectomy.  Moreover, 
the physician stated:

The veteran was receiving IV fluids and 
antibiotics at the non-VA facility but 
transferring the patient to the VA 
would not have put the patient at risk.  
At no time was the patient hypotensive 
during his hospital stay.  In addition, 
it should be worth noting that the 
patient did not receive surgery until 
the 3rd day, which the Northport VAMC is 
capable of providing. . . .

[T]he patient could have come to the 
Northport VAMC without any risk at the 
time of his admission.  He had a normal 
white count and was a febrile.  At no 
time during his course was he 
hypotensive.  In my opinion, the 
veteran could have been safely 
transported to Northport VAMC for 
continued hospital care and surgical 
procedure.

Correspondence from VA's Lead Fee Basis Services 
Coordinator and its Chief Business Office dated that same 
month indicated:

The Northport VA did not authorize the 
emergency care in advance.  The Fee 
Basis Department advised the claim may 
be considered for payment and the 
veteran should be transferred to the VA 
once stabilized.  At no point did the 
Northport VAMC guarantee payment, only 
that the veteran did meet criteria for 
payment consideration.  The eligibility 
department has no authority to authorize 
non-VA care.

Resolving all doubt in the Veteran's favor, the Board finds 
that the evidence supports payment or reimbursement for 
unauthorized medical expenses incurred at a private medical 
facility from June 15, 2004 to June 21, 2004.

As noted above, VAMC Northport paid for at least some 
services rendered at NIH on June 15, 2004, the first day of 
private hospitalization.  Payment for services rendered on 
this date gives rise to the inference that the (1) Veteran's 
symptoms on that date were of such nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health; and (2) a VA facility was not feasibly 
available.  

Therefore, the inquiry in this case requires a determination 
as to the point at which the Veteran became "stabilized" 
for safe transfer to a VA medical facility.  According to 38 
C.F.R. § 17.1001(d) (2009), the term "stabilized" means 
that no material deterioration of the emergency medical 
condition is likely, within reasonable medical probability, 
to occur if the Veteran is discharged or transferred to a VA 
or other Federal facility.

In this regard, the Board notes that there are competing 
opinions as to when the Veteran's condition was stabilized 
such that he could be safely transferred to VAMC Northport.  
While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating 
the probative value of competent medical evidence, the Court 
has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  

Here, M. Henderson indicated on the June 16, 2004 VA Form 10-
2649A that the Veteran was not stable for transfer on that 
date.  This determination was made following an exchange with 
F. Munnley, Director of Social Work Discharge Planning at 
NIH.  However, there was no rationale provided or citation to 
specific evidence of record to support this conclusion.  On 
the other hand, VA's Chief Surgical Service indicated in 
January 2010 that the Veteran was stable for safe transfer to 
VAMC Northport on June 15, 16, or 17, 2004.  In support of 
this conclusion, the physician noted that the Veteran's vital 
signs were normal with no evidence that he was hypotensive at 
any time during the hospitalization.  Moreover, the physician 
noted that two days elapsed before the Veteran underwent the 
laparoscopic cholecystectomy, a procedure that, in the 
physician's opinion, VAMC Northport was capable of 
performing.

The Board finds the January 2010 statement from VA's Chief 
Surgical Service to be highly probative evidence on the issue 
of medical stabilization for safe transfer purposes.  The 
January 2010 physician, by virtue of his medical training and 
expertise is best qualified to offer the medical insight and 
opinion necessary to properly adjudicate the Veteran's claim.  
In particular, the physician reviewed the Veteran's duplicate 
CHR and provided a complete rationale for the opinion 
offered.  This opinion also included citation to pertinent 
medical evidence of record as discussed in detail above.  

With respect to the opinions expressed by M. Henderson, F. 
Munnley, the Veteran, or his wife, lay persons are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability that may be related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also, Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding 
that a layperson may provide competent evidence to establish 
a diagnosis where the lay person is "competent to identify 
the medical condition").  While these individuals are 
capable of observing symptoms related to the Veteran's 
condition which would have bearing on the issue of medical 
stabilization for safe transfer purposes, if any, they are 
not competent (i.e., professionally qualified) to offer an 
opinion as to the point at which the Veteran was medically 
stabilized for safe transfer purposes.  

Even assuming that they are competent to offer an opinion on 
the issue of medical stabilization for safe transfer 
purposes, the Board finds that any such lay statements made 
in this regard are entitled to limited probative value since 
neither M. Henderson, nor F. Munnley, nor the Veteran, nor 
his wife have any medical training.  See 38 C.F.R. 
§ 3.159(a)(1) (2009) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Accordingly, their lay 
statements are outweighed by the medical evidence of record 
described above.

Having determined that the Veteran became "stabilized" for 
safe transfer to a VA medical facility on June 15, 16, or 17, 
2004, the next question to be answered in this case is 
whether a VA medical facility was feasibly available to 
provide care after the Veteran was stabilized.  The Board 
finds that it was not.  

When determining whether a VA facility was feasibly 
available, consideration must be given to the urgency of the 
Veteran's condition, the relative distance of any travel 
involved, and the length of any delay that would have been 
required to obtain treatment from a VA facility.  38 C.F.R. § 
17.53 (2009).  

Again, the Board notes that there are competing opinions 
contained in the duplicate CHR about whether a VA medical 
facility was feasibly available to provide care after the 
Veteran was stabilized.  The Veteran's wife indicated in a 
June 28, 2004 statement that the attending nurse at NIH, 
Vicky, spoke with VA about a proposed transfer, but that no 
beds were available at VAMC Northport.  Similarly, the 
Veteran indicated in a January 20, 2005 letter that Vicky 
spoke directly with M. Henderson and was told that no beds 
were available at VAMC Northport.  See also, the July 13, 
2005 letter from Veteran's wife and her August 2007 hearing 
testimony (noting that she spoke with M. Henderson who 
advised her at that time that VAMC Northport had no available 
beds).  According to the Veteran, M. Henderson also 
purportedly volunteered to serve as a liaison between the 
hospital, VA, and the Veteran, assisting with the transfer if 
necessary.  He also allegedly assured the Veteran's wife that 
"our previous calls were entered into the computer. . ."  
See Veteran's January 20, 2005 letter.

In stark contrast, the January 2010 statement provided by 
VA's Chief Surgical Service indicated that the Veteran could 
have been safely transported to VAMC Northport on June 15, 
16, or 17, 2004.  However, the logistical aspects of the 
proposed transfer, to include the availability of beds, was 
not discussed, nor was there any additional correspondence 
contained in the duplicate CHR from M. Henderson which might 
be used to corroborate the contention that beds and the 
appropriate treatment, to include surgical intervention, 
were, in fact, available.  On the contrary, correspondence 
from VA's Lead Fee Basis Services Coordinator and its Chief 
Business Office dated January 2010 indicated that "VA Form 
10-2649A is the only documentation available by M. 
Henderson."    

In light of these apparent discrepancies, and resolving all 
doubt in the Veteran's favor, the Board finds credible and 
highly probative the information provided by the Veteran and 
his wife concerning the lack of beds at VAMC Northport.  
Unlike the January 2010 statement from VA's Chief Surgical 
Service, which was generated over four years after the period 
of hospitalization in question, the statements provided by 
the Veteran and his wife, especially the June 28, 2004 
statement, were created contemporaneously in time to the 
incidents in question.  Moreover, in the absence of other 
contemporaneously generated documents such as additional 
correspondence from M. Henderson, there is no other credible 
evidence to refute the claims made by the Veteran and his 
wife.

In summary, the Board acknowledges that the Veteran was 
stabilized for safe transfer to VAMC Northport on June 15, 
16, or 17, 2004, but VAMC Northport was not feasibly 
available to provide care after the Veteran was stabilized 
because there were no beds available at that time.  Thus, 
resolving all doubt in the Veteran's favor, payment or 
reimbursement of unauthorized medical expenses incurred by 
the Veteran from June 15, 2004 to June 21, 2004 at the New 
Island Hospital is granted.   
 
Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


        (CONTINUED ON NEXT PAGE)
        
        
        
        
        
ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred by the Veteran from June 15, 2004 to June 21, 2004 
at the New Island Hospital is granted, subject to the law and 
regulations governing payment of monetary benefits.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


